EXHIBIT 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”), entered into on February
18, 2005 and effective as of February 7, 2005 is by and between James W. Nolan
(“Nolan”) and PepsiAmericas, Inc., a Delaware corporation., each of its
subsidiaries or affiliates (hereinafter, collectively, the “Company”).

 

RECITALS

 

WHEREAS, Nolan has been employed by the Company as Executive Vice President –
U.S. Operations, and

 

WHEREAS, Nolan has submitted his voluntary resignation from the Company to
pursue other employment; and

 

WHEREAS, Nolan is a party to certain stock option agreements with the Company
dated February 21, 2002, February 26, 2003 and February 16, 2004 awarding him an
aggregate of 84,500 non-qualified stock options pursuant to the Company’s 2000
Stock Incentive Plan, and

 

WHEREAS, Nolan is a party to certain Restricted Stock Agreements dated February
21, 2002, February 26, 2003 and February 16, 2004 awarding him an aggregate of
42,800 restricted shares pursuant to the Company’s 2000 Stock Incentive Plan;
and

 

WHEREAS, Nolan participated in the Company’s 2004 Annual Incentive Plan; and

 

WHEREAS, the Company has agreed that Nolan’s employment will be extended to end
on March 4, 2005, with his last day working at the Company being February 18,
2005, thereby providing Nolan additional compensation and benefits under the
agreements and plans set forth above; and

 

WHEREAS, the Company has certain claims against Nolan for reimbursement of
expenses related to his relocation from Connecticut to Illinois which claims the
Company is willing to waive; and

 

WHEREAS, Nolan and the Company intended to enter into this Agreement to set
forth the terms and conditions under which Nolan and the Company agree to end
their employment relationship.

 

NOW THEREFORE, Nolan and the Company, in consideration of the mutual promises
and covenants hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, agree as follows:

 

AGREEMENT

 

1.                             Resignation.  Nolan’s last day of employment with
the Company will be March 4, 2005 (“Effective Date”), with his last day working
at the Company being February 18, 2005.  Nolan resigns as an officer of the
Company and all of its subsidiaries and affiliates, as applicable,

 

--------------------------------------------------------------------------------


 

as of the February 18, 2005.  Nolan also resigns as a director of the Company’s
subsidiaries and affiliates, as applicable, as of February 18, 2005.

 

2.                             Final Wages.  Nolan shall receive his salary
through the February 18, 2005, which salary will be paid in accordance with the
Company’s normal payroll procedures.  The Company shall deduct from his salary
applicable withholdings, including FICA and Federal and State income tax.  Nolan
acknowledges and agrees that Nolan is not entitled to or owed any additional
compensation or benefits from the Company, except as specified herein.

 

3.                             Company Sponsored Benefit Plans.  Commencing on
the Effective Date, Nolan may elect to continue to participate in the group
health and dental insurance programs, as allowed by law and the terms of those
benefit plans.  A COBRA/continuation notice more specifically advising Nolan of
his rights will be forwarded to him.  Nolan’s participation and interest, if
any, in the Company’s 401(k) Plan and Executive Deferred Compensation Plan shall
be governed by the terms of those plans.  PepsiAmericas’ contributions to
Nolan’s executive disability insurance, if any, will be cancelled as of the
Effective Date.  However, Nolan may continue the executive disability insurance
on an individual basis to the extent allowable under the policy.  Nolan’s
participation in the Company’s executive financial planning program will end as
of the Effective Date.

 

4.                             2004 Annual Incentive Bonus.  The Company will
pay Nolan on the Effective Date his full bonus pursuant to the 2004 Annual
Incentive Plan in the amount of $355,459, less applicable withholdings.

 

5.                             Stock Options.  Nolan’s stock options will vest
in accordance with his stock option agreements.  Accordingly, Nolan will receive
the options scheduled to vest in February, 2005.  Nolan will have the right to
exercise those vested stock options pursuant to the terms of his stock option
agreements at any time prior to March 4, 2005.

 

6.                             Restricted Stock.  Nolan’s restricted stock will
vest in accordance with his restricted stock agreements.  Accordingly, the
restrictions scheduled to lapse in February, 2005 on certain shares will do so,
thereby entitling Nolan to unrestricted ownership of such shares.

 

7.                             Relocation Expenses.  The Company hereby
unconditionally waives and releases any legal rights or claims it has against
Nolan for reimbursement any expenses paid to, or on behalf of, Nolan under the
Company’s homeowner relocation policy.

 

8.                             Consideration.  Nolan specifically acknowledges
and agrees that his employment through the Effective Date and the resulting
benefits set forth in Paragraphs 2 – 7 hereof constitute full and adequate
consideration for this Agreement.

 

9.                             Release.  Nolan, including anyone who has or
obtains any legal rights or claims through or from Nolan, hereby unconditionally
releases and discharges the Company, its affiliates and related entities,
predecessors, successors, any Company pension, welfare or other employee benefit
plan, and all of the foregoing entities’ owners, officers, directors,
shareholders, partners, employees, agents, consultants, representatives,
attorneys, trustees, administrators, and any entity affiliated with any of the
foregoing, from any and all past or present claims, demands,

 

2

--------------------------------------------------------------------------------


 

obligations, actions, causes of action, damages, costs, debts, liabilities,
expenses and compensation of any nature, whether for compensatory or punitive
damages, and whether based in tort, contract, or other theory of recovery
(collectively the “Claims” and individually a “Claim”), including but not
limited to any Claims arising under Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1991, the Americans with Disabilities Act, the Family
and Medical Leave Act, the Employee Retirement Income Security Act of 1974
(ERISA), each as may have been amended, or any state or local discrimination
law, and those based on wrongful discharge, breach of an implied or express
contract, promissory estoppel, emotional distress, defamation,
misrepresentation, fraud, public policy, common law, good faith and fair
dealing, negligence, invasion of privacy, or any other Claim that Nolan now has
or that may hereafter arise out of the relationship between the parties to date,
including the termination of Nolan’s employment, whether known or unknown,
foreseen or unforeseen, at the time of executing this Agreement.  Nolan states
and represents that Nolan has not and agrees to not institute any lawsuit
against or otherwise sue the Company or any of those named in this paragraph
based on any Claim relating in any way to Nolan’s relationship with the Company
up to the time of executing this Agreement.  In the event that any such Claim or
action has been or is asserted by Nolan or anyone acting directly or indirectly
on Nolan’s behalf, Nolan agrees that this release shall act as a total and
complete bar to any recovery or relief by Nolan.  The foregoing release shall
not apply to and shall not affect the parties’ right to enforce the terms of
this Agreement, to seek remedy for breach of this Agreement, or to subsequently
assert any Claim arising from acts occurring after the effective date of this
release.  Further, the foregoing release shall not alter or affect Nolan’s
rights to indemnification and reimbursement of expenses prescribed by Article V
of the Company’s By-Laws, as amended and restated on February 16, 2001.

 

10.                           Return of Property.  Employee represents and
agrees that on or before the Effective Date, he will promptly deliver to the
Company all Company property in his possession or control (including, but not
limited to, memoranda, records, notes, plans, manuals, notebooks, disks,
diskettes, tapes and any other materials containing any proprietary information
of the Company, intellectual property or trade secrets) irrespective of the
location or form of such material.

 

11.                           Cooperation.  Nolan agrees to be reasonably
available for consultation with and assistance to Company representatives with
respect to matters and issues within Nolan’s job responsibilities or knowledge
during Nolan’s employment by the Company.  Nolan acknowledges and agrees that
such cooperation with the Company is necessary for a proper and orderly
transition and that the consideration set forth herein fully compensates Nolan
for this reasonable cooperation.

 

12.                           Non-Disparagement.  Nolan agrees not to make any
negative or disparaging remarks or comments about the Company, its affiliated or
related companies, or any of the foregoing entities’ directors, officers,
employees, products or services.  The Company shall direct its Chief Executive
Officer, President, and Chief Financial Officer to not make any negative or
disparaging remarks or comments about Nolan.

 

13.                           Confidentiality.  Nolan agrees to keep the terms
and conditions of this Agreement confidential and not disclose them to any
person other than Nolan’s immediate family, taxing authorities, attorneys, or
accountants as necessary or as required by law.  Nolan understands and

 

3

--------------------------------------------------------------------------------


 

agrees that any disclosure in violation of this confidentiality agreement made
by or through Nolan, or those listed in the preceding sentence, constitutes a
material breach of this Agreement.  Nolan agrees to not introduce this Agreement
in any litigation or proceeding involving the Company, except any action to
enforce, or challenge the enforceability of, the terms of this Agreement.

 

14.                           Non-Disclosure Agreement.  Nolan agrees to hold in
confidence and to not directly or indirectly reveal, disclose or transfer (a) at
any time any trade secret information belonging to or relating to the Company,
and (b) for the next one (1) year any proprietary, privileged or confidential
information that is not a trade secret, within or to a person or entity doing
business in the States or foreign countries where the Company operates as of the
Effective Date.  All such protected information includes, but is not limited to,
the following types of information and other information of a similar nature
(whether or not reduced to writing and whether in computerized, electronic or
other form):  planning and financial information, sales and marketing
information, business strategy, personnel information, customer information,
information pertaining to organizational structure or plans, the names,
background or experience of any employees of the Company and its affiliates and
other similar information.  These restrictions do not apply to information
(other than information about Company’s employees) that is generally and
publicly known in the liquid refreshment beverage industry or that becomes
generally and publicly known through means other than the act or omission of
Nolan.  If Nolan has any doubt as to whether certain information is subject to
the protections of this paragraph, he should discuss the matter with Kenneth E.
Keiser, or his replacement if Mr. Keiser is no longer an employee of the
Company.  In the event that Nolan is requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or other process) to disclose any proprietary, privileged,
confidential or trade secret information belonging to or relating to the
Company, it is agreed that Nolan will provide the Company with advance and
prompt notice of any such request or requirement so that the Company may seek an
appropriate protective order or waive Nolan’s compliance with the provisions of
this Agreement.

 

15.                           Noncompetition Agreement.  Nolan agrees for a
period of one (1) year following the Effective Date, Nolan shall not engage or
be interested in a business within the United States that generates more than
twenty (20) percent of its annual revenue from any combination of the
manufacture, sale or distribution of carbonated soft drinks.  Nolan shall be
deemed to be interested in a business if Nolan is engaged or interested in that
business as a stockholder, director, officer, employee, salesman, sales
representative, agent, partner, individual proprietor, consultant or otherwise,
but not if such interest is limited solely to the ownership of 2% or less of the
equity or debt securities of any class of a corporation whose shares are listed
for trading on a national securities exchange or traded in the over-the-counter
market.

 

16.                           Anti-raiding Agreement.  Nolan agrees for a period
of eighteen (18) months following the Effective Date, neither he, nor any
individuals directly or through others reporting to him (including any employees
in any business units, divisions or entities for which he is responsible), shall
cause any entity with which Nolan is employed or its affiliated entities,
including Sara Lee Corporation, or any of its affiliated entities, to divert,
solicit, hire or employ, or attempt to divert, solicit, hire or employ, any Band
9 or higher employees and all executive employees of the Company during such
eighteen (18) month period.

 

4

--------------------------------------------------------------------------------


 

17.                           Breach.  The consideration provided to Nolan
identified in Paragraph 4 is subject to termination, reduction, cancellation, or
recoupment in the event that Nolan has taken any action or engaged in any
conduct violative of the terms of this Agreement.  In addition, Nolan agrees
that breach by him of any provision of this Agreement will cause the Company
irreparable harm that is not fully remedied by monetary damages.  In the event
of a breach or threatened breach by Nolan of any provision of this Agreement,
the Company shall be entitled to an injunction restraining Nolan from breaching
the Agreement, without posting a bond or other security.  Nothing herein shall
be construed as prohibiting the Company from pursuing any other equitable or
legal remedies available to it for such breach or threatened breach.  To the
extent that Nolan is in violation of Paragraph 14, 15 or 16 of this Agreement,
the applicable period shall be tolled during such period of non-compliance, the
intent of which is to provide the Company with the full period of compliance.

 

18.                           Severability and Blue Penciling.  In case any one
or more of the provisions of this Agreement should be determined invalid,
illegal, or unenforceable in any respect, the validity, legality, and
enforceability of the remaining provisions contained in this Agreement will not
in any way be affected or impaired thereby.  If any particular provision of this
Agreement is adjudicated to be invalid or unenforceable, Nolan and the Company
specifically authorize the court making such determination to edit the invalid
or unenforceable provision to allow this Agreement and its provisions to be
valid and enforceable to the fullest extent allowed by law or public policy.

 

19.                           Merger.  This Agreement, and the employee benefit
plans in which Nolan is a participant, set forth the entire understanding
between the parties regarding the subject matter hereof and supersede all prior
oral and written agreements and communications between the parties regarding the
same.

 

20.                           Assignment.  No assignment of this Agreement shall
be made by Nolan, and any such purported assignment shall be null and void.

 

21.                           Governing Law.  This Agreement shall be construed
and interpreted in accordance with the internal laws of the State of Illinois,
without regard to conflicts of laws provisions, and the parties agree that that
any claims relating to this Agreement must be brought only within the State or
Federal Courts sitting in Chicago, Illinois.

 

22.                           Voluntary and Knowing Action.  Nolan acknowledges
that he has read and understands the terms of this Agreement and that Nolan is
voluntarily and without duress entering into this Agreement with full knowledge
of its implications.  In that this Agreement establishes certain legally
enforceable rights and obligations, the Company expressly advises Nolan to
consult with an attorney prior to signing this Agreement.

 

THE REMAINDER OF THIS PAGE INTENTIONALLY BLANK

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Separation Agreement and
Release to be executed on the date set forth below.

 

 

PEPSIAMERICAS, INC.

 

 

 

 

 

By:

/s/ Anne D. Sample

 

 

Its: Senior Vice President - HR

 

 

 

 

 

/s/ James W. Nolan

 

 

James W. Nolan

 

6

--------------------------------------------------------------------------------